Citation Nr: 1416151	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from December 1964 to November 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

The issues of service connection for a knee disability and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the claim for service connection for esophageal cancer be withdrawn.






CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for esophageal cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the December 2013 hearing, the Veteran's representative stated that the Veteran wished to withdraw his claim for service connection for esophageal cancer.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and dismissal is warranted.


ORDER

Service connection for esophageal cancer is dismissed.


REMAND

The Veteran claims that his left knee disability was caused by the same injury that caused his service-connected back disability, for which he was hospitalized in Germany.  Service treatment records contain only one treatment record regarding the back dated September 1967 stating that he hurt his back playing football and suffered a back strain.  A January 1977 retention examination for the Army Reserves states that the Veteran was treated in a hospital in Aschaffenburg, Germany in 1966 for two weeks for a lumbosacral strain.  These treatment records are not contained in the file and must be obtained.  

An examination is necessary for the claimed left knee disability and asthma.  The Veteran claims that his current left knee disability is due to the inservice injury that caused his service-connected back disability.  He also claims that his current asthma is caused by the inservice upper respiratory infection and severe colds documented during service.  An examination is necessary to determine whether the Veteran's current left knee disability and asthma are related to service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service left knee injury and asthma.  

2.  Obtain records for the 1966 hospital treatment in Aschaffenburg, Germany.  All efforts to obtain these records must be fully documented, and if the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for examinations to determine the etiology of his left knee disability and asthma.  The examination reports must reflect review of all pertinent material of record.  

The examiner for the knee disability is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current left knee disability is related to active service, including the in-service injury that caused his service-connected back disability.  The examiner is to consider the Veteran's statements that he had left knee pain during and since service. 

The examiner for asthma is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the current asthma is related to active service, including the in-service respiratory infections and colds.  

The examination reports must include a complete rationale for all opinions expressed.  If an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If either benefit  remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


